DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one upper drawing-in device (40) for the at least one bending punch (5) to be held” in claim 1;
“at least one upper pushing-out device (41) for the at least one bending punch (5) to be discharged” in claim 1;
“at least one lower drawing-in device (44) for the at least one bending die (6) to be held” in claim 1;
“at least one lower pushing-out device (45) for the at least one bending punch (5) to be discharged” in claim 1;
“the at least one upper drawing-in device (40)” in claims 5 and 6;
“at least one lower drawing-in device (44)” in claims 14 and 15;
“at least one upper drawing-in device (40) for the at least one bending punch (5) to be held” in claim 22;
“at least one upper pushing-out device (41) for the at least one bending punch (5) to be discharged” in claim 22;
“at least one lower drawing-in device (44) for the at least one bending die (6) to be held” in claim 22; and
“at least one lower pushing-out device (45) for the at least one bending punch (5) to be discharged” in claim 22.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“at least one upper setting means (62), which is embodied as a drive wheel, an intermediate wheel, an idler wheel, or a guide wheel” in claim 11.
“at least one lower setting means (61), which is embodied as a drive wheel, an intermediate wheel, an idler wheel, or a guide wheel”  in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Frederick J. Dorchak (Reg. No. 29,298) on 1/29/2021.
The application has been amended as follows: 

Amendments to the Claims
1. (Currently Amended) A tool storage system (32) for a production facility (1)the tool storage system (32) comprising:
at least one tool storage unit (30) for holding at least one bending tool (4), wherein the at least one bending tool (4) has at least one bending punch (5) and at least one bending die (6),
at least one tool manipulation unit (31),
at least one provisioning unit (55) having at least an upper and/or lower provisioning rail (56, 57), wherein
at least one tool storage unit (30) comprises at least one upper storage rail (34) and at least one lower storage rail (35), wherein the at least one upper storage rail (34) and the at least one lower storage rail (35) are disposed spaced apart from one another at a vertical distance, as well as locally fixed in place relative to one another, and wherein the at least one upper storage rail (34) defines an upper storage plane, and the at least one lower storage rail (35) defines a lower storage plane,
the at least one tool manipulation unit (31) has at least one upper tool manipulation device (36) and at least one lower tool manipulation device (37), wherein the at least one upper tool manipulation device (36) is disposed in the region of a face side of the at least one upper storage rail (34), and the at least one lower tool manipulation device (37) is disposed in the region of a face side of the at least one lower storage rail (35),
the at least one upper tool manipulation device (36) [[has]] comprises at least one upper working rail (38) and at least one upper auxiliary rail (39) disposed laterally relative to the former and running parallel with regard to the at least one upper working rail (38), and furthermore comprises at least one upper drawing-in device (40) for the at least one bending punch (5) to be held as well as at least one upper pushing-out device (41) for the at least one bending punch (5) to be discharged,
the at least one lower tool manipulation device (37) [[has]] comprises at least one lower working rail (42) and at least one lower auxiliary rail (43) disposed laterally relative to the former and running parallel with regard to the at least one lower working rail (42), and furthermore comprises at least one lower drawing-in device (44) for the at least one bending die (6) to be held, as well as at least one lower pushing-out device (45) for the at least one bending die (6) to be discharged,
a vertical direction with regard to the longitudinal expanse of the at least one upper storage rail (34)[[,]] along an upper longitudinal guide arrangement (46), and
the at least one lower tool manipulation device (37) can be displaced parallel with regard to the lower storage plane, as well as in the vertical direction with regard to the longitudinal expanse of the at least one lower storage rail (35)[[,]] along a lower longitudinal guide arrangement (47).

2. (Currently Amended) The tool storage system (32) according to claim 1, wherein the at least one upper storage rail (34) comprises multiple upper storage rails (34) and the at least one lower storage rail (35) comprises multiple lower storage rails (35)and the lower storage rails (35) are oriented to run parallel to one another in upper and lower storage planes respectively, wherein the [[two]] upper and lower storage planes defined by the respective storage rails (34, 35) each have a horizontal orientation.

3. (Previously Presented) The tool storage system (32) according to claim 1, wherein the upper longitudinal guide arrangement (46) has at least one first upper guide track (63) and at least one second upper guide track (64).

4 (Currently Amended) The tool storage system (32) according to claim [[1]] 3, wherein the at least one upper working rail (38) and the at least one upper auxiliary rail (39) of the at least one upper tool manipulation device (36) form an upper construction unit (65), and the upper construction unit (65) can be displaced on the at least one first upper guide track (63) of the upper longitudinal guide arrangement (46) by means of a drive.
3, wherein the at least one upper drawing-in device (40) of the at least one upper tool manipulation device (36) can be displaced on the at least one second upper guide track (64) of the upper longitudinal guide arrangement (46).

6. (Currently Amended) The tool storage system (32) according to claim [[1]] 4, wherein at least one upper coupler (66) is provided between the upper construction unit (65) and the at least one upper drawing-in device (40).

7 (Currently Amended) The tool storage system (32) according to claim [[1]] 3, wherein the at least one upper drawing-in device (40) has at least one upper lock (61), and the at least one upper drawing-in device (40) is held locally fixed in position when the at least one upper lock (67) is situated in [[the]] a locking position with regard to the at least one second upper guide track (64) of the upper longitudinal guide arrangement (46).

8 (Currently Amended) The tool storage system (32) according to claim [[1]] 4, wherein the at least one upper pushing-out device (41) is disposed on the upper construction unit (65), and has an upper slide piece (68) that can be displaced in [[the]] a direction of the longitudinal expanse of the at least one upper working rail (38) as well as the at least one upper auxiliary rail (39), and at least one setting finger (54) is disposed on the upper slide piece (68), wherein the at least one setting finger (54) can be changed from a working position, in which it is in engagement with the at least one bending punch (5), into a rest position in which it is out of engagement with the at least one bending punch (5).

4, wherein an upper pusher (69) is mounted so as to be guided on the upper construction unit (65), in the parallel direction with regard to the at least one upper working rail (38), wherein the upper pusher (69) can be changed from an extended position in which it projects beyond the upper construction unit (65) in [[the]] a direction toward the tool storage unit (30), into a rest position in which it is situated within the upper construction unit (65).

10 (Currently Amended) The tool storage system (32) according to claim 8, wherein a first upper coupler (70) is disposed on the upper slide piece (68), and said first upper coupler (70) can be brought into a coupling position in which it is in engagement with a second upper coupler (71) disposed on [[the]] an upper pusher (69).

11 (Currently Amended) The tool storage system (32) according to claim 1, wherein at least one upper setting means (62), which is embodied as a drive wheel, an intermediate wheel, an idler wheel, or a guide wheel, is disposed on the at least one upper working rail (38) and/or the at least one upper auxiliary rail (39), and wherein the at least one upper setting means (62) is disposed in an end region of the at least one upper working rail (38) and/or the at least one upper auxiliary rail (39), which end region faces the tool storage unit (30).

12 (Currently Amended) The tool storage system (32) according to claim 1, wherein the lower longitudinal guide arrangement (47) has at least one first lower guide track (48) and at least one second lower guide track (49).

2, wherein the at least one lower working rail (42) and the at least one lower auxiliary rail (43) of the at least one lower tool manipulation device (37) form a lower construction unit (50), and the lower construction unit (50) can be displaced on the at least one first lower guide track (48) of the lower longitudinal guide arrangement (47) by means of a drive.

14 (Currently Amended) The tool storage system (32) according to claim 12, wherein the at least one lower drawing-in device (44) of the at least one lower tool manipulation device (37) can be displaced on the at least one second lower guide track (49) of the lower longitudinal guide arrangement (47).

15 (Currently Amended) The tool storage system (32) according to claim 13, wherein at least one lower coupler (51) is provided between the lower construction unit (50) and the at least one lower drawing-in device (44).

16 (Currently Amended) [[the]] The tool storage system (32) according to claim 12, wherein the at least one lower drawing-in device (44) has at least one lower lock (52), and the at least one lower drawing-in device (44) is held locally fixed in position when the at least one lower lock (52) is situated in a locking position relative and with regard to the at least one second lower guide track (49) of the lower longitudinal guide arrangement (47).

17 (Currently Amended) The tool storage system (32) according to claim 13, wherein the at least one lower pushing-out device (45) is disposed on the lower construction unit (50), and has a lower slide piece (53) that can be displaced in [[the]] a direction of the longitudinal expanse of the at least one lower working rail (42)[[,]] as well as the at least one lower auxiliary rail (43), wherein the at least one setting finger (54) can be changed from a working position, in which it is situated in engagement with the at least one bending die (6), into a rest position, in which it is situated out of engagement with the at least one bending die (6).

18 (Currently Amended) The tool storage system (32) according to claim 13, wherein a lower pusher (58) is mounted on the lower construction unit (50)[[,]] so as to be guided in the parallel direction with regard to the at least one lower working rail (42), wherein the lower pusher (58) can be changed from an extended position in which it projects beyond the lower construction unit (50) in [[the]] a direction toward the tool storage unit (30), into a rest position in which it is situated within the lower construction unit (50).

19 (Currently Amended) The tool storage system (32) according to claim 17, wherein a first coupler (59) is disposed on the lower slide piece (53), and said first lower coupler (59) can be brought into a coupling position in which it is in engagement with a second lower coupling element (60) disposed on [[the]] a lower pusher (58).

20 (Currently Amended) The tool storage system (32) according to claim 1, wherein at least one lower setting means (61), which is embodied as a drive wheel, an intermediate wheel, an idler wheel, or a guide wheel, is disposed on the at least one lower working rail (42) and/or the at least one lower auxiliary rail (43), and wherein the at least one lower setting means (60) is disposed in an end region of the at least one lower working rail (42) and/or the at least one lower auxiliary rail (43), which end region faces the tool storage unit (30).

the production facility (1) comprising:
at least one bending press (3), and

the tool storage system (32) 

22 (Currently Amended) A method for manipulation of at least one bending tool (4) in a the method comprising:
providing a tool storage system (32), the tool storage system (32) having:
at least one tool storage unit (30) , the at least one bending tool comprising at least one bending punch (5) and at least one bending die (6),
at least one tool manipulation unit (31), and

the at least one tool storage unit (30) comprises at least one upper storage rail (34) and at least one lower storage rail (35), and the at least one upper storage rail (34) and the at least one lower storage rail (35) are disposed spaced apart from one another at a vertical distance, as well as locally fixed in place relative to one another, wherein an upper storage plane 
the at least one tool manipulation unit (31) has at least one upper tool manipulation device (36) and [[by]] at least one lower tool manipulation device (37), wherein the at least one upper tool manipulation device (36) is disposed in the region of a face side of the at least one upper storage rail (34), and the at least one lower tool manipulation device (37) is disposed in the region of a face side of the at least one lower storage rail (35),
the at least one upper tool manipulation device (36) comprises at least one upper working rail (38) and [[by]] at least one upper auxiliary rail (39) disposed laterally relative to the former and running parallel with regard to at least one the upper working rail (38), and the upper tool manipulation device (36) furthermore comprises at least one upper drawing-in device (40) for the at least one bending punch (5) to be held, as well as at least one upper pushing-out device (41) for the at least one bending punch (5) to be discharged,
the at least one lower tool manipulation device (37) comprises at least one lower working rail (42) and [[by]] at least one lower auxiliary rail (43) disposed laterally relative to the former and running parallel with regard to the at least one lower working rail (42), and the lower tool manipulation device (37) furthermore comprises at least one lower drawing-in device (44) for the at least one bending die (6) to be held, as well as at least one lower pushing-out device (45) for the at least one bending die (6) to be discharged,
the at least one upper tool manipulation device (36) can be displaced parallel with regard to the upper storage plane, as well as in [[the]] a vertical direction with regard to the longitudinal expanse of the at least one upper storage rail (34)[[,]] along an upper longitudinal guide arrangement (46),

the method further comprising:
manipulating the at least one bending tool (4) between the at least one tool storage unit (30) and the at least one provisioning unit (55) with the at least one tool manipulation unit (31),
assembling the at least one bending tool (4) from multiple bending punches (5) of the at least one bending punch (5) and from multiple bending dies (6) of the at least one bending die (6) at least one lower tool manipulation device (37) and the at least one upper tool manipulation device (36) independent of one another, in each instance, wherein
at least one punch (5) is displaced to [[its]] the at least one upper working rail (38) by means of the at least one upper tool manipulation device (36), from one of the at least one upper storage rail (34), wherein at least one bending punch (5) that is not required is displaced to [[its]] the at least one upper auxiliary rail (39), from the one of at least one of the upper storage rail (34)[[,]] by means of the at least one upper tool manipulation device (36),
and/or at least one die (6) is displaced to [[its]] the at least one lower working rail (42) by means of the at least one lower tool manipulation device (37), from one of the at least one lower storage rails (35), wherein at least one bending die (6) that is not required is displaced to [[its]] the at least one lower auxiliary rail (43), from the one of at least one of the
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1 and the prior art, attention is directed to, for example, Ganriyuu (Japan Publication No. JP 61150727 A).  Please note that an EPO Machine Translation of Ganriyuu is being relied upon in the below discussion.  (Said EPO Machine Translation has been furnished with this Allowability Notice).  
Figure 1 of Ganriyuu shows a tool storage system for a production facility for free-form bending of workpieces made from a metal sheet by means of a bending press. With regards to the tool storage system, it has a tool storage unit, which in turn comprises an upper storage rail (20) and a lower storage rail (34).  Please note that the tool storage unit is for holding at least one bending tool that has at least one bending punch (1) and at least one bending die (2).  Moreover, the tool storage system comprises a manipulation unit, which will be described in more detail momentarily, and a provisioning unit having each of an upper provisioning rail (3 or 49) and a lower provisioning rail (4 or 50).  With regard to the upper (20) and lower storage rails (34), it is noted that they are disposed spaced apart from one another at a vertical distance.  As to the upper storage rail (20), it defines an upper storage plane whereas the lower storage rail (34) defines a lower storage plane.  
Regarding the manipulation unit, it has an upper tool manipulation device (26-32) and a lower tool manipulation device (40-46).  Whereas the upper tool manipulation device (26-32) is disposed in a region of a face side of the upper storage rail (20), the lower manipulation device (40-46) is disposed in a region of a face side of the lower storage rail (34).  
As to the upper tool manipulation device, it has an upper drawing-in device (26) for the at least one bending punch (1) to be held and a corresponding upper pushing-out device (31) for the at least one benching punch (1) to be discharged.  Note that the upper drawing-in device (26) 
Likewise, note that the upper pushing-out device (31) performs the function specified in the claim, wherein said function is discharging the at least one bending punch (1).  Further, the upper pushing-out device (31) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the upper pushing-out device (31) performs the function specified in the claim (discharging the at least one bending punch), and produces substantially the same results as the corresponding upper pushing-out device (41) of Applicant.
Note that the upper tool manipulation device can be displaced parallel with regard to the upper storage plane, as well as in a vertical direction with regard to the longitudinal expanse of the at least one upper storage (11) along an upper longitudinal guide arrangement (12, 13).  Also note that the upper tool manipulation device has an upper working rail (29).  
As to the lower tool manipulation device, it has a lower drawing-in device (40) for the at least one bending die (2) to be held and a corresponding lower pushing-out device (45) for the at least one bending die (2) to be discharged.  Note that the lower drawing-in device (40) performs the function specified in the claim, wherein said function is holding the at least one bending die (2).  Further, the lower drawing-in device (40) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the lower drawing-in device (40) performs the function specified 
Likewise, note that the lower pushing-out device (45) performs the function specified in the claim, wherein said function is discharging the at least one bending die (2).  Further, the lower pushing-out device (45) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the lower pushing-out device (45) performs the function specified in the claim (discharging the at least one bending die), and produces substantially the same results as the corresponding lower pushing-out device (45) of Applicant.
Note that the lower tool manipulation device can be displaced parallel with regard to the lower storage plane.  Please also note that the lower tool manipulation device has a lower working rail (43).  
Ganriyuu though, does not teach the upper storage rail (20) and the lower storage rail (34) being “locally fixed relative to one another” or the upper manipulation device (26-32) comprising “at least one upper auxiliary rail disposed laterally relative to the [at least one upper working rail] and running parallel with regard to the at least one upper working rail.”  Furthermore, Ganriyuu does not teach the lower manipulation device (40-46) as comprising “at least one lower auxiliary rail disposed laterally relative to the [the at least one lower working rail] and running parallel with regard to the at least one lower working rail,” or the lower manipulation device as being able to be displaced “in the vertical direction with regard to the longitudinal expanse of the at least one lower storage rail along a lower longitudinal guide arrangement.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Ganriyuu so as to produce the present invention as set forth in claim 1.  The claim 1.
Regarding claim 21, it is noted that it comprises all of the features of claim 1.  This is because claim 21 is set forth as a production facility comprising: at least one bending press, and the tool storage system according to claim 1.  While Ganriyuu (Japan Pub. No. JP 61150727 A) teaches a bending press of the production facility, Ganriyuu does not read on all of claim 21.  This is because, for example, Ganriyuu does not teach all of the feature of the tool system according to claim 1.  
As was described in detail above, Ganriyuu does not teach the upper storage rail (20) and the lower storage rail (34) being “locally fixed relative to one another” or the upper manipulation device (26-32) of the tool storage system comprising “at least one upper auxiliary rail disposed laterally relative to the [at least one upper working rail] and running parallel with regard to the at least one upper working rail.”  Furthermore, Ganriyuu does not teach the lower manipulation device (40-46) as comprising “at least one lower auxiliary rail disposed laterally relative to the [the at least one lower working rail] and running parallel with regard to the at least one lower working rail,” or the lower manipulation device as being able to be displaced “in the vertical direction with regard to the longitudinal expanse of the at least one lower storage rail along a lower longitudinal guide arrangement.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Ganriyuu so as to produce the present invention as set forth in claim 21.  The aforementioned prior art being representative of the closest prior art of record, for at least the claim 21.
Regarding independent claim 22 and the prior art, attention is directed to, for example, Ganriyuu (Japan Publication No. JP 61150727 A).  
Ganriyuu teaches a method for the manipulation of at least one bending tool in a production facility for free-form bending of workpieces made from a metal sheet by means of a bending press.  Said method of Ganriyuu comprises providing a tool storage system having a tool storage unit, which in turn comprises upper (20) and lower storage rails (34).  Please note that the tool storage unit of Ganriyuu is for holding at least one bending tool that has at least one bending punch (1) and at least one bending die (2).
Moreover, the tool storage system comprises a manipulation unit, which will be described in more detail momentarily, and a provisioning unit having each of an upper provisioning rail (3) and a lower provisioning rail (4).  With regard to the upper storage rail (20) and the lower storage rail (34), it is noted that they are disposed spaced apart from one another at a vertical distance.  With regards to the upper storage rail (20), it defines an upper storage plane whereas the lower storage rail (34) defines a lower storage plane.  
Regarding the manipulation unit, it has an upper tool manipulation device (26-32) and a lower tool manipulation device (40-46).  Whereas the upper tool manipulation device (26-32) is disposed in a region of a face side of the upper storage rail (20), the lower manipulation device (40-46) is disposed in a region of a face side of the lower storage rail (34).  
As to the upper tool manipulation device, it has an upper drawing-in device (26) for the at least one bending punch (1) to be held and a corresponding upper pushing-out device (31) for the at least one benching punch (1) to be discharged.  Note that the upper drawing-in device (26) 
Likewise, note that the upper pushing-out device (31) performs the function specified in the claim, wherein said function is discharging the at least one bending punch (1).  Further, the upper pushing-out device (31) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the upper pushing-out device (31) performs the function specified in the claim (discharging the at least one bending punch), and produces substantially the same results as the corresponding upper pushing-out device (41) of Applicant.
Note that the upper tool manipulation device can be displaced parallel with regard to the upper storage plane, as well as in a vertical direction with regard to the longitudinal expanse of the at least one upper storage (11) along an upper longitudinal guide arrangement (12, 13).  Also note that the upper tool manipulation device has an upper working rail (29).  
As to the lower tool manipulation device, it has a lower drawing-in device (40) for the at least one bending die (2) to be held and a corresponding lower pushing-out device (45) for the at least one bending die (2) to be discharged.  Note that the lower drawing-in device (40) performs the function specified in the claim, wherein said function is holding the at least one bending die (2).  Further, the lower drawing-in device (40) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the lower drawing-in device (40) performs the function specified 
Likewise, note that the lower pushing-out device (45) performs the function specified in the claim, wherein said function is discharging the at least one bending die (2).  Further, the lower pushing-out device (45) is not excluded by any explicit definition provided in Applicant’s specification.  Lastly, the lower pushing-out device (45) performs the function specified in the claim (discharging the at least one bending die), and produces substantially the same results as the corresponding lower pushing-out device (45) of Applicant.
Note that the lower tool manipulation device can be displaced parallel with regard to the lower storage plane.  Please also note that the lower tool manipulation device has a lower working rail (43).  
Ganriyuu further discloses the steps of manipulating the at least one bending tool between the at least one tool storage unit and the at least one provisioning unit with the tool manipulation unit, and assembling the bending tool from multiple bending punches (1) and from multiple bending dies (2) by means of the at least one lower tool manipulation device (40-46) and the upper tool manipulation device (26-32) independent of one another.
Ganriyuu though, does not teach the upper storage rail (20) and the lower storage rail (34) being “locally fixed relative to one another” or the upper manipulation device (26-32) comprising “at least one upper auxiliary rail disposed laterally relative to the [at least one upper working rail] and running parallel with regard to the at least one upper working rail.”  Furthermore, Ganriyuu does not teach the lower manipulation device (40-46) as comprising “at least one lower auxiliary rail disposed laterally relative to the [the at least one lower working rail] and running parallel with regard to the at least one lower working rail,” or the lower manipulation device as being able to be 
Moreover, Ganriyuu does not teach, “at least one required and selected bending punch is displaced to the at least one upper working rail by means of the at least one upper tool manipulation device, from one of the at least one upper storage rail, wherein at least one bending punch that is not required is displaced to the at least one upper auxiliary rail, from the one of at least one of the upper storage rail by means of the at least one upper tool manipulation device,” or “at least one required and selected bending die is displaced to the at least one lower working rail by means of the at least one lower tool manipulation device, from one of the at least one lower storage rails, wherein at least one bending die that is not required is displaced to the at least one lower auxiliary rail, from the one of at least one of the lower storage rail, by means of the at least one lower tool manipulation device.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Ganriyuu so as to produce the present invention as set forth in claim 22.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722